EXHIBIT 10.5





SECURITY AGREEMENT



           SECURITY AGREEMENT (this “Agreement”), dated as of May 30, 2007, by
and among Admiralty Holding Company, a Colorado corporation (“Company”), and the
secured parties signatory hereto and their respective endorsees, transferees and
assigns (collectively, the “Secured Party”).



W IT N E S S E T H :



           WHEREAS, pursuant to a Securities Purchase Agreement, dated the date
hereof, between Company and the Secured Party (the “Purchase Agreement”),
Company has agreed to issue to the Secured Party and the Secured Party has
agreed to purchase from Company certain of Company’s 8% Callable Secured
Convertible Notes, due three years from the date of issue (the “Notes”), which
are convertible into shares of Company’s Common Stock, par value $.001 per share
(the “Common Stock”). In connection therewith, Company shall issue the Secured
Party certain Common Stock purchase warrants (the “Warrants”); and

           WHEREAS, in order to induce the Secured Party to purchase the Notes,
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the
Notes and exercise and discharge in full of Company’s obligations under the
Warrants.

           NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

                      1.            Certain Definitions. As used in this
Agreement, the following terms shall have the meanings set forth in this Section
1. Terms used but not otherwise defined in this Agreement that are defined in
Article 9 of the UCC (such as “general intangibles” and “proceeds”) shall have
the respective meanings given such terms in Article 9 of the UCC.

                                 (a)            “Collateral” means the
collateral in which the Secured Party is granted a security interest by this
Agreement and which shall include the following, whether presently owned or
existing or hereafter acquired or coming into existence, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith:

                                            (i)            All Goods of the
Company, including, without limitations, all machinery, equipment, computers,
motor vehicles, trucks, tanks, boats, ships, appliances, furniture, special and
general tools, fixtures, test and quality control devices and other equipment of
every kind and nature and wherever situated, together with all documents of
title and documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all

1

--------------------------------------------------------------------------------

substitutes for any of the foregoing and all other items used and useful in
connection with the Company’s businesses and all improvements thereto
(collectively, the “Equipment”); and

                              (ii)            All Inventory of the Company; and

                                    (iii)            All of the Company’s
contract rights and general intangibles, including, without limitation, all
partnership interests, stock or other securities, licenses, distribution and
other agreements, computer software development rights, leases, franchises,
customer lists, quality control procedures, grants and rights, goodwill,
trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, deposit accounts, and income tax refunds
(collectively, the “General Intangibles”); and

                                    (iv)            All Receivables of the
Company including all insurance proceeds, and rights to refunds or
indemnification whatsoever owing, together with all instruments, all documents
of title representing any of the foregoing, all rights in any merchandising,
goods, equipment, motor vehicles and trucks which any of the same may represent,
and all right, title, security and guaranties with respect to each Receivable,
including any right of stoppage in transit; and

                                    (v)            All of the Company’s
documents, instruments and chattel paper, files, records, books of account,
business papers, computer programs and the products and proceeds of all of the
foregoing Collateral set forth in clauses (i)-(iv) above.

                                 (b)            “Company” shall mean,
collectively, Company and all of the subsidiaries of Company, a list of which is
contained in Schedule A, attached hereto.

                                 (c)            “Obligations” means all of the
Company’s obligations under this Agreement and the Notes, in each case, whether
now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later decreased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

                                 (d)            “UCC” means the Uniform
Commercial Code, as currently in effect in the State of New York.

                      2.          Grant of Security Interest. As an inducement
for the Secured Party to purchase the Notes and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing security interest in,
a continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-

2

--------------------------------------------------------------------------------

off against, in each case to the fullest extent permitted by law, all of the
Company’s right, title and interest of whatsoever kind and nature in and to the
Collateral (the “Security Interest”).

                      3.            Representations, Warranties, Covenants and
Agreements of the Company. The Company represents and warrants to, and covenants
and agrees with, the Secured Party as follows:

                                 (a)            The Company has the requisite
corporate power and authority to enter into this Agreement and otherwise to
carry out its obligations thereunder. The execution, delivery and performance by
the Company of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company. This Agreement constitutes a legal,
valid and binding obligation of the Company enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally.

                                 (b)            The Company represents and
warrants that it has no place of business or offices where its respective books
of account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto (and except as respects its
ship, the New World Legacy, which carries a Jamaican flag and travels throughout
the Caribbean);

                                 (c)            The Company is the sole owner of
the Collateral (except for non-exclusive licenses granted by the Company in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interest in and to pledge the Collateral, except as set forth on Schedule C.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral, except as set forth on Schedule C. So long as
this Agreement shall be in effect, the Company shall not execute and shall not
knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement),
except as set forth on Schedule C.

                                 (d)            No part of the Collateral has
been judged invalid or unenforceable. No written claim has been received that
any Collateral or the Company’s use of any Collateral violates the rights of any
third party. There has been no adverse decision to the Company’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Company, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.

                                 (e)            The Company shall at all times
maintain its books of account and records relating to the Collateral at its
principal place of business and its Collateral at the locations set forth on
Schedule A attached hereto and may not relocate such books of account and
records or

3

--------------------------------------------------------------------------------

tangible Collateral unless it delivers to the Secured Party at least 30 days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements and other necessary documents have been filed
and recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Party valid, perfected and continuing first
priority liens in the Collateral.

                                 (f)            This Agreement creates in favor
of the Secured Party a valid security interest in the Collateral securing the
payment and performance of the Obligations and, upon making the filings
described in the immediately following sentence, a perfected first priority
security interest in such Collateral. Except for the filing of financing
statements on Form-1 under the UCC with the jurisdictions indicated on Schedule
B, attached hereto, no authorization or approval of or filing with or notice to
any governmental authority or regulatory body is required either (i) for the
grant by the Company of, or the effectiveness of, the Security Interest granted
hereby or for the execution, delivery and performance of this Agreement by the
Company or (ii) for the perfection of or exercise by the Secured Party of its
rights and remedies hereunder.

                                 (g)            On the date of execution of this
Agreement, the Company will deliver to the Secured Party one or more executed
UCC financing statements on Form-1 prepared by the Secured Party with respect to
the Security Interest for filing with the jurisdictions indicated on Schedule B,
attached hereto and in such other jurisdictions as may be requested by the
Secured Party.

                                 (h)            Except as set forth on Schedule
C, the execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which the Company is a party or by which the Company is bound. No consent
(including, without limitation, from stock holders or creditors of the Company)
is required for the Company to enter into and perform its obligations hereunder.

                                 (i)            The Company shall at all times
maintain the liens and Security Interest provided for hereunder as valid and
perfected first priority liens and security interests in the Collateral in favor
of the Secured Party until this Agreement and the Security Interest hereunder
shall terminate pursuant to Section 11. The Company hereby agrees to defend the
same against any and all persons. The Company shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Secured
Party, the Company will sign and deliver to the Secured Party at any time or
from time to time one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Party
and will pay the cost of filing the same in all public offices wherever filing
is, or is deemed by the Secured Party to be, necessary or desirable to effect
the rights and obligations provided for herein. Without limiting the generality
of the foregoing, the Company shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interest hereunder, and
the Company shall obtain and furnish to the Secured Party from time to time,
upon demand, such releases and/or subordinations of claims and liens which may
be required to maintain the priority of the Security Interest hereunder.

4

--------------------------------------------------------------------------------

                                 (j)            The Company will not transfer,
pledge, hypothecate, encumber, license (except for non-exclusive licenses
granted by the Company in the ordinary course of business), sell or otherwise
dispose of any of the Collateral without the prior written consent of the
Secured Party.

                                 (k)            The Company shall keep and
preserve its Equipment, Inventory and other tangible Collateral in good
condition, repair and order and shall not operate or locate any such Collateral
(or cause to be operated or located) in any area excluded from insurance
coverage.

                                 (l)            The Company shall, within ten
(10) days of obtaining knowledge thereof, advise the Secured Party promptly, in
sufficient detail, of any substantial change in the Collateral, and of the
occurrence of any event which would have a material adverse effect on the value
of the Collateral or on the Secured Party’s security interest therein.

                                 (m)            The Company shall promptly
execute and deliver to the Secured Party such further deeds, mortgages,
assignments, security agreements, financing statements or other instruments,
documents, certificates and assurances and take such further action as the
Secured Party may from time to time request and may in its sole discretion deem
necessary to perfect, protect or enforce its security interest in the Collateral
including, without limitation, the execution and delivery of a separate security
agreement with respect to the Company’s intellectual property (“Intellectual
Property Security Agreement”) in which the Secured Party has been granted a
security interest hereunder, substantially in a form acceptable to the Secured
Party, which Intellectual Property Security Agreement, other than as stated
therein, shall be subject to all of the terms and conditions hereof.

                                 (n)            The Company shall permit the
Secured Party and its representatives and agents to inspect the Collateral at
any time, and to make copies of records pertaining to the Collateral as may be
requested by the Secured Party from time to time.

                                 (o)            The Company will take all steps
reasonably necessary to diligently pursue and seek to preserve, enforce and
collect any rights, claims, causes of action and accounts receivable in respect
of the Collateral.

                                 (p)            The Company shall promptly
notify the Secured Party in sufficient detail upon becoming aware of any
attachment, garnishment, execution or other legal process levied against any
Collateral and of any other information received by the Company that may
materially affect the value of the Collateral, the Security Interest or the
rights and remedies of the Secured Party hereunder.

                                 (q)            All information heretofore,
herein or hereafter supplied to the Secured Party by or on behalf of the Company
with respect to the Collateral is accurate and complete in all material respects
as of the date furnished.

                                 (r)            Schedule A attached hereto
contains a list of all of the subsidiaries of Company.

 

5

--------------------------------------------------------------------------------

                      4.            Defaults. The following events shall be
“Events of Default”:

                                 (a)            The occurrence of an Event of
Default (as defined in the Notes) under the Notes;

                                 (b)            Any representation or warranty
of the Company in this Agreement or in the Intellectual Property Security
Agreement shall prove to have been incorrect in any material respect when made;

                                 (c)            The failure by the Company to
observe or perform any of its obligations hereunder or in the Intellectual
Property Security Agreement for ten (10) days after receipt by the Company of
notice of such failure from the Secured Party; and

                                 (d)            Any breach of, or default under,
the Warrants.

                      5.            Duty To Hold In Trust. Upon the occurrence
of any Event of Default and at any time thereafter, the Company shall, upon
receipt by it of any revenue, income or other sums subject to the Security
Interest, whether payable pursuant to the Notes or otherwise, or of any check,
draft, note, trade acceptance or other instrument evidencing an obligation to
pay any such sum, hold the same in trust for the Secured Party and shall
forthwith endorse and transfer any such sums or instruments, or both, to the
Secured Party for application to the satisfaction of the Obligations.

                      6.            Rights and Remedies Upon Default. Upon
occurrence of any Event of Default and at any time thereafter, the Secured Party
shall have the right to exercise all of the remedies conferred hereunder and
under the Notes, and the Secured Party shall have all the rights and remedies of
a secured party under the UCC and/or any other applicable law (including the
Uniform Commercial Code of any jurisdiction in which any Collateral is then
located). Without limitation, the Secured Party shall have the following rights
and powers:

                                 (a)            The Secured Party shall have the
right to take possession of the Collateral and, for that purpose, enter, with
the aid and assistance of any person, any premises where the Collateral, or any
part thereof, is or may be placed and remove the same, and the Company shall
assemble the Collateral and make it available to the Secured Party at places
which the Secured Party shall reasonably select, whether at the Company’s
premises or elsewhere, and make available to the Secured Party, without rent,
all of the Company’s respective premises and facilities for the purpose of the
Secured Party taking possession of, removing or putting the Collateral in
saleable or disposable form.

                                 (b)            The Secured Party shall have the
right to operate the business of the Company using the Collateral and shall have
the right to assign, sell, lease or otherwise dispose of and deliver all or any
part of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Party may,

6

--------------------------------------------------------------------------------

unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Company, which are hereby waived
and released.

                      7.            Applications of Proceeds. The proceeds of
any such sale, lease or other disposition of the Collateral hereunder shall be
applied first, to the expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like (including, without limitation, any
taxes, fees and other costs incurred in connection therewith) of the Collateral,
to the reasonable attorneys’ fees and expenses incurred by the Secured Party in
enforcing its rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations, and to
the payment of any other amounts required by applicable law, after which the
Secured Party shall pay to the Company any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company will be liable for the deficiency, together with interest thereon,
at the rate of 15% per annum (the “Default Rate”); and the reasonable fees of
any attorneys employed by the Secured Party to collect such deficiency. To the
extent permitted by applicable law, the Company waives all claims, damages and
demands against the Secured Party arising out of the repossession, removal,
retention or sale of the Collateral, unless due to the gross negligence or
willful misconduct of the Secured Party.

                      8.            Costs and Expenses. The Company agrees to
pay all out-of-pocket fees, costs and expenses incurred in connection with any
filing required hereunder, including without limitation, any financing
statements, continuation statements, partial releases and/or termination
statements related thereto or any expenses of any searches reasonably required
by the Secured Party. The Company shall also pay all other claims and charges
which in the reasonable opinion of the Secured Party might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Company
will also, upon demand, pay to the Secured Party the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Party may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the rights of the
Secured Party under the Notes. Until so paid, any fees payable hereunder shall
be added to the principal amount of the Notes and shall bear interest at the
Default Rate.

                      9.            Responsibility for Collateral. The Company
assumes all liabilities and responsibility in connection with all Collateral,
and the obligations of the Company hereunder or under the Notes and the Warrants
shall in no way be affected or diminished by reason of the loss, destruction,
damage or theft of any of the Collateral or its unavailability for any reason.

                      10.            Security Interest Absolute. All rights of
the Secured Party and all Obligations of the Company hereunder, shall be
absolute and unconditional, irrespective of: (a) any lack of validity or
enforceability of this Agreement, the Notes, the Warrants or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the

7

--------------------------------------------------------------------------------

Notes, the Warrants or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the Security Interest granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Company waives all right to require the Secured Party to proceed against any
other person or to apply any Collateral which the Secured Party may hold at any
time, or to marshal assets, or to pursue any other remedy. The Company waives
any defense arising by reason of the application of the statute of limitations
to any obligation secured hereby.

                      11.            Term of Agreement. This Agreement and the
Security Interest shall terminate on the date on which all payments under the
Notes have been made in full and all other Obligations have been paid or
discharged. Upon such termination, the Secured Party, at the request and at the
expense of the Company, will join in executing any termination statement with
respect to any financing statement executed and filed pursuant to this
Agreement.

                      12.            Power of Attorney; Further Assurances.

                                 (a)            The Company authorizes the
Secured Party, and does hereby make, constitute and appoint it, and its
respective officers, agents, successors or assigns with full power of
substitution, as the Company’s true and lawful attorney-in-fact, with power, in
its own name or in the name of the Company, to, after the occurrence and during
the continuance of an Event of Default, (i) endorse any notes, checks, drafts,
money orders, or other instruments of payment (including payments payable under
or in respect of any policy of insurance) in respect of the Collateral that may
come into possession of the Secured Party; (ii) to sign and endorse any UCC
financing statement or any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; and (v) generally, to do,
at the option of the Secured Party, and at the Company’s expense, at any time,
or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve and realize upon the Collateral and the Security

8

--------------------------------------------------------------------------------

Interest granted therein in order to effect the intent of this Agreement, the
Notes and the Warrants, all as fully and effectually as the Company might or
could do; and the Company hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

                                 (b)            On a continuing basis, the
Company will make, execute, acknowledge, deliver, file and record, as the case
may be, in the proper filing and recording places in any jurisdiction,
including, without limitation, the jurisdictions indicated on Schedule B,
attached hereto, all such instruments, and take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Secured Party, to perfect the Security Interest granted hereunder and otherwise
to carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Secured Party the grant or perfection of a security interest
in all the Collateral.

                                 (c)            The Company hereby irrevocably
appoints the Secured Party as the Company’s attorney-in-fact, with full
authority in the place and stead of the Company and in the name of the Company,
from time to time in the Secured Party’s discretion, to take any action and to
execute any instrument which the Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, including the filing, in its sole
discretion, of one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of the Company
where permitted by law.

                      13.            Notices. All notices, requests, demands and
other communications hereunder shall be in writing, with copies to all the other
parties hereto, and shall be deemed to have been duly given when (i) if
delivered by hand, upon receipt, (ii) if sent by facsimile, upon receipt of
proof of sending thereof, (iii) if sent by nationally recognized overnight
delivery service (receipt requested), the next business day or (iv) if mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, four days after posting in the U.S. mails, in each case if delivered to
the following addresses:

If to the Company:    Admiralty Holding Company      3490 Piedmont Road, Suite
304      Atlanta, GA 30305      Attention: Chief Executive Officer     
Telephone: (404) 231-8500      Facsimile: (404) 231-9400 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

With a copy to:    Steven A. Cunningham, P.C.      11660 Alpharetta Hwy., Suite
155      Roswell, GA 30076      Attention: Steve Cunningham, Esq.     
Telephone: (770) 442-2364      Facsimile: (770) 442-2365 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


9

--------------------------------------------------------------------------------

If to the Secured Party:    AJW Partners, LLC      AJW Master Fund, Ltd.     
New Millennium Capital Partners II, LLC      1044 Northern Boulevard      Suite
302      Roslyn, New York 11576      Attention: Corey Ribotsky      Facsimile:
516-739-7115 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

With a copy to:    Ballard Spahr Andrews & Ingersoll, LLP      1735 Market
Street, 51g Floor      Philadelphia, Pennsylvania 19103      Attention: Gerald
J. Guarcini, Esq.      Facsimile; 215-864-8999 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


                      14.            Other Security. To the extent that the
Obligations are now or hereafter secured by property other than the Collateral
or by the guarantee, endorsement or property of any other person, firm,
corporation or other entity, then the Secured Party shall have the right, in its
sole discretion, to pursue, relinquish, subordinate, modify or take any other
action with respect thereto, without in any way modifying or affecting any of
the Secured Party’s rights and remedies hereunder.

                      15.            Miscellaneous.

                                 (a)            No course of dealing between the
Company and the Secured Party, nor any failure to exercise, nor any delay in
exercising, on the part of the Secured Party, any right, power or privilege
hereunder or under the Notes shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

                                 (b)            All of the rights and remedies
of the Secured Party with respect to the Collateral, whether established hereby
or by the Notes or by any other agreements, instruments or documents or by law
shall be cumulative and may be exercised singly or concurrently.

                                 (c)            This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto. Except as specifically set forth in this Agreement, no
provision of this Agreement may be modified or amended except by a written
agreement specifically referring to this Agreement and signed by the parties
hereto.

                                 (d)            In the event that any provision
of this Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason, unless such provision is narrowed by judicial
construction, this Agreement shall, as to such jurisdiction, be construed as if
such invalid, prohibited or unenforceable provision had been more narrowly drawn
so as not to be invalid, prohibited or unenforceable. If, notwithstanding the
foregoing, any provision of this Agreement is held to be invalid, prohibited or
unenforceable in any jurisdiction, such provision, as to such jurisdiction,
shall be ineffective to the extent of such invalidity, prohibition or

10

--------------------------------------------------------------------------------

unenforceability without invalidating the remaining portion of such provision or
the other provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.

                                 (e)            No waiver of any breach or
default or any right under this Agreement shall be considered valid unless in
writing and signed by the party giving such waiver, and no such waiver shall be
deemed a waiver of any subsequent breach or default or right, whether of the
same or similar nature or otherwise.

                                 (f)            This Agreement shall be binding
upon and inure to the benefit of each party hereto and its successors and
assigns.

                                 (g)            Each party shall take such
further action and execute and deliver such further documents as may be
necessary or appropriate in order to carry out the provisions and purposes of
this Agreement.

                                 (h)            This Agreement shall be
construed in accordance with the laws of the State of New York, except to the
extent the validity, perfection or enforcement of a security interest hereunder
in respect of any particular Collateral which are governed by a jurisdiction
other than the State of New York in which case such law shall govern. Each of
the parties hereto irrevocably submit to the exclusive jurisdiction of any New
York State or United States Federal court sitting in Manhattan county over any
action or proceeding arising out of or relating to this Agreement, and the
parties hereto hereby irrevocably agree that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. The parties hereto agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The parties hereto
further waive any objection to venue in the State of New York and any objection
to an action or proceeding in the State of New York on the basis of forum non
conveniens.

                                 (i)            EACH PARTY HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY DISPUTES THAT MAY BE FILED IN ANY COURT
AND THAT RELATE TO THE SUBJECT MATER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTY HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY
AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL FOLLOWING SUCH CONSULTATION.
THIS WAIVER IS IRREVOCABLE, MEANING THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IT MAY NOT

11

--------------------------------------------------------------------------------

BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. IN THE EVENT OF A LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

                                 (j)            This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and, all of which taken together shall constitute one and the
same Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

                      IN WITNESS WHEREOF, the parties hereto have caused this
Security Agreement to be duly executed on the day and year first above written.



ADMIRALTY HOLDING COMPANY



13

--------------------------------------------------------------------------------

SCHEDULE A


Principal Place of Business of the Company:




Locations Where Collateral is Located or Stored:




List of Subsidiaries of the Company:

14

--------------------------------------------------------------------------------



SCHEDULE B





Jurisdictions:



15

--------------------------------------------------------------------------------